Exhibit 10.4

ESCROW AGREEMENT

ESCROW AGREEMENT dated as of this 13th day of June 2011, by and among ACCENTIA
BIOPHARMACEUTICALS, INC., a Florida corporation (the “Company”), CORPS REAL,
LLC, an Illinois limited liability company (“Secured Party”), and ROCKE,
MCLEAN & SBAR, P.A. (the “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of a Secured Promissory Note (the “Note”) and
Security Agreement (the “Security Agreement”), to be entered into on or about
June 13, 2011, the Company is pledging as collateral twelve million shares of
the common stock of Biovest International, Inc. owned by the Company (the
“Collateral”) to Secured Party; and

WHEREAS, the Company and Secured Party desire to establish an escrow account
with the Agent into which the Company shall deposit the Collateral in accordance
with the terms of the Security Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:

1. Appointment of Agent. The Company and Secured Party hereby appoint the Agent
as escrow agent in accordance with the terms and conditions set forth herein,
and the Agent hereby accepts such appointment.

2. Delivery of Collateral. The common stock to be held as Collateral pursuant to
the Security Agreement will be delivered by the Company to the Agent, along with
a Stock Power endorsed in blank to Agent, as agent for the Company.

3. Agent to Hold and Disburse Collateral. The Agent will hold the Collateral in
escrow for the benefit of the Secured Party and the Company. The Collateral
shall be released pursuant to the terms of this Escrow Agreement, as follows:

3.1 Release upon Payment of Note. Upon payment in full of all obligations due to
Secured Party from Company on account of the Note, Agent shall release the
Collateral to the Company, provided that the Secured Party and the Company (or
their counsel) have confirmed to the Agent in writing that all conditions for
the release of the Collateral have occurred. In the event of partial payment of
the principal amount of the Note whether by pre-payment or by conversion into
shares of common stock as provided in the Note, the number of shares that is
proportionate to the reduction in the principal amount of the Note shall be
released by the Agent and returned to the Company.



--------------------------------------------------------------------------------

3.2 Release Upon Event of Default. In the event of the occurrence of an Event of
Default under the Note or Security Agreement, which Event of Default shall not
have been cured (if such Event of Default is curable), the Agent shall release
the Collateral to the Secured Party to be held and dealt with in accordance with
the terms of the Security Agreement, provided that the Secured Party and the
Company (or their counsel) have confirmed to the Agent in writing that an Event
of Default has occurred and that Secured Party is entitled to the Collateral.

3.3 In connection with any actions with respect to the Collateral to be taken by
the Agent under this Section 3, the Agent may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained), which is believed by
the Agent to be genuine and to be signed or presented by any person purporting
to be the proper person or persons. In the event of any dispute, action or claim
with respect to this Agreement or any asserted claim in or to the Collateral
held by Agent hereunder, Agent shall be entitled to deposit the Collateral into
a court of competent jurisdiction and to file an action in the nature of
interpleader to allow said claim or dispute to be resolved.

4. Exculpation and Indemnification of Agent.

4.1 The Agent shall have no duties or responsibilities other than those
expressly set forth herein. The Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act. The Agent shall be under no liability to the other
parties hereto or to anyone else by reason of any failure on the part of any
party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document. Except for amendments to this Agreement made in accordance with the
term hereof, and except for written instructions given to the Agent by the
Company and Secured Party relating to the Collateral, the Agent shall not be
obligated to recognize any agreement between any of the persons referred to
herein, notwithstanding that references thereto may be made herein and whether
or not it has knowledge thereof.

4.2 The Agent shall not be liable to the Company, Secured Party or to anyone
else for any action taken or not taken, or any action suffered by it to be taken
or not taken, in good faith and in the exercise of its own best judgment. The
Agent may rely conclusively and shall be protected in acting upon any order,
notice, demand, certificate, opinion or advice of counsel (including counsel
chosen by the Agent), statement, instrument, report or other paper or document
(not only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by the proper person or persons. The Agent shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms thereof, unless evidenced by a
writing signed by all parties to this Agreement.

 

2



--------------------------------------------------------------------------------

4.3 The Agent shall not be responsible for the sufficiency or accuracy of the
form of, or the execution, validity, value or genuineness of, any document or
property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Agent be responsible or liable to the other
parties hereto or to anyone else in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document or property or this Agreement. The Agent shall
have no responsibility with respect to the use or application of any funds or
other property paid or delivered by the Agent pursuant to the provisions hereof.

4.4 The Agent shall have the right to assume, in the absence of written notice
to the contrary from the proper person or persons, that a fact or an event, by
reason of which an action would or might be taken by the Agent, does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or not taken, or any action suffered by it
to be taken or not taken, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.

4.5 The Agent will be indemnified and held harmless by the Company and Secured
Party from and against any and all expenses, including reasonable attorneys’
fees and disbursements, or loss suffered by the Agent in connection with any
action, suit or other proceeding involving any claim, or in connection with any
claim or demand, which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Agent hereunder or the
Collateral, except for the Agent’s gross negligence or willful misconduct.
Promptly after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against the Company and Secured Party, notify the
Company and Secured Party thereof in writing, but the failure by the Agent to
give such notice shall not relieve the Company or the Secured Party from any
liability which the Company or the Secured Party may have to the Agent
hereunder.

4.6 If a dispute ensues between or among any of the parties hereto which, in the
opinion of the Agent, is sufficient to justify its doing so, the Agent shall
retain legal counsel of its choice as it reasonably may deem necessary to advise
it concerning its obligations hereunder and to represent it in any litigation to
which it may be a part by reason of this Agreement. The Agent shall be entitled
to tender into the registry or custody of any court of competent jurisdiction
the Collateral and all money or property in its hands under the terms of this
Agreement, and to file such legal proceedings as it deems appropriate, and shall
thereupon be discharged from all further duties under this Agreement. Any such
legal action may only be brought in the courts located in Hillsborough County,
Florida. In connection with such dispute, the Company and Secured Party shall
indemnify the Escrow Agent against its court costs and reasonable attorney’s
fees incurred.

 

3



--------------------------------------------------------------------------------

5. Termination of Agreement and Resignation of Agent.

5.1 This Escrow Agreement shall terminate on the final release of Collateral
held in escrow hereunder, provided that the rights of the Agent and the
obligations of the other parties hereto under Section 4 shall survive the
termination hereof.

5.2 The Agent may resign at any time upon giving 10 days’ notice to the Company
and Secured Party. If a successor escrow agent is not appointed jointly by the
Company and Secured Party within 10 days after notice of resignation, the Agent
may petition any court of competent jurisdiction located in Hillsborough County,
Florida to name a successor escrow agent and the Agent herein shall be fully
relieved of all liability under this Agreement to any and all parties upon the
transfer of the Collateral to the successor escrow agent designated jointly by
the Company and Secured Party or appointed by the court.

6. Expenses of Agent. The Agent shall be entitled to reimbursement from the
Company for all expenses paid or incurred by it in the administration of its
duties hereunder, including, but not limited to, all attorneys’, advisors’ and
Agent’s fees and disbursements.

7. Notices. All notices, requests, demands and other communications provided for
herein shall be in writing, shall be delivered by hand delivery, by first-class
mail, or by overnight delivery service, and shall be deemed given when received
and shall be addressed to the parties hereto at their respective addresses
listed below or to such other persons or addresses as the relevant party shall
designate as to itself from time to time in writing delivered in like manner.

 

If to the Company: Samuel S. Duffey, Esq. Accentia Biopharmaceuticals, Inc. 324
South Hyde Park Avenue, Suite 350 Tampa, Florida 33606 If to the Agent: Rocke,
McLean & Sbar, P.A. 2309 S. MacDill Avenue Tampa, FL 33629 Attn: Robert Rocke,
Esq. If to Secured Party: Corps Real, LLC 1602 W. Kimmel Street Marion, Illinois
62929 Attn: Ronald E. Osman, Esq.

 

4



--------------------------------------------------------------------------------

8. Further Assurances: From time to time on and after the date hereof, the
Company and Secured Party shall deliver or cause to be delivered to the Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Agent shall reasonably request (it being understood that the
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

9. Consent to Service of Process. The Company, the Secured Party and the Agent
hereby irrevocably consents to the jurisdiction of the courts of the State of
Florida and of any federal court located in such state in connection with any
action, suit or other proceeding arising out of or relating to this Agreement or
any action taken or omitted hereunder.

10. Miscellaneous.

10.1 This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted. The terms “hereby”, “hereof”, “hereto”, “hereunder” and any similar
terms, as used in this Agreement, refer to the Agreement in its entirety and not
only to the particular portion of this Agreement where the term is used. The
word “person” shall mean any natural person, partnership, company, government
and any other form of business or legal entity. All words or terms used in this
Agreement, regardless of the number or gender, in which they are used, shall be
deemed to include any other number and any other gender as the context may
require. This Agreement shall not be admissible in evidence to construe the
provisions of any prior agreement.

10.2 Succession and Assignment. This Agreement and the rights and obligations
hereunder of the Company may be assigned by the Company only to a successor to
the Company’s entire business. This Agreement and the rights and obligations
hereunder of the Secured Party may be assigned by Secured Party only to any
permitted assignee of the Note. This Agreement and the rights and obligations
hereunder of the Agent may not be assigned by the Agent without written consent
of Company and Secured Party. This Agreement shall be binding upon and inure to
the benefit of each party’s respective successors, heirs and permitted assigns.
No other person shall acquire or have any rights under or by virtue of this
Agreement. This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Agent, the
Company and Secured Party. This Agreement is intended to be for the sole benefit
of the parties hereto, and (subject to the provisions of this Section 10.2)
their respective successors, heirs and assigns, and none of the provisions of
this Agreement are intended to be, nor shall they be construed to be, for the
benefit of any third person.

10.3 Amendments and Waivers. This Agreement may be amended only with the written
consent of the Agent, the Company, and Secured Party. No waiver of any right or
remedy hereunder shall be valid unless the same shall be in writing and signed
by the party giving such waiver. No waiver by any party with respect to any
condition, default or breach of covenant hereunder shall be deemed to extend to
any prior or subsequent condition, default or breach of covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

5



--------------------------------------------------------------------------------

10.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida. The representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof and any investigations made by any party. The headings in this
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.

11. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signature of all of the parties reflected hereon as the signatures.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.

 

CORPS REAL, LLC. By:  

/s/ Ronald E. Osman

  Name: Ronald E. Osman, Esq.   Title: Manager ACCENTIA BIOPHARMACEUTICALS, INC.
By:  

/s/ Samuel S. Duffey

  Name: Samuel S. Duffey, Esq.   Title: President and General Counsel

 

AGENT: ROCKE, MCLEAN & SBAR, P.A. By:  

/s/ Robert Rocke

  Name: Robert Rocke, Esq.   Title: Director

 

6